Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 3, 2020

                                       No. 04-19-00723-CV

                          IN THE INTEREST OF W.A.F., A CHILD,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-15404
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER

        On September 20, 2019, the trial court signed a final judgment. Appellant filed a timely
notice of appeal. The clerk’s record and the reporter’s record were initially due in this court on
November 19, 2019. The clerk’s record was filed on December 13, 2019; however, the reporter’s
record has not been filed. The court reporter has filed a notification of late record stating the
reporter’s record has not been filed because appellant is not entitled to appeal without paying the
fee, and appellant has failed to pay the fee or make arrangements to pay the fee for preparing the
reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court on or before
January 14, 2020, that the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will be
due on or before February 3, 2020, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court